Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse, Group I, claims 1-7 in the reply filed on 11/03/2022 is acknowledged. 
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-7 are examined herein on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 2, 3, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (JCI, Feb 13, 2020, PTO-1449), in view of Piu et al. (US 20170027930, PTO-1449).
Liao et al. discloses albumin-shelled microbubbles (MBs) containing perfluorocarbon gas. See page 13, under Methods; the albumin-shelled MBs had a diameter of 1.02 ± 0.11 µm and a concentration of 1.4 x 108 MBs/mL. Liao et al. discloses a composition comprising a mixture of gentamicin (40 mg/mL, antibiotic), and MBs (1.40 x 107 MBs/mL). See page 15, Under Animal study and surgical procedures. Liao et al. teaches that ultrasound-induced microbubble (USMB) cavitation is widely used to promote drug delivery and teaches the potential clinical application of applying USMB via external auditory canal to facilitate drug delivery into the inner ear. See abstract. 
Liao et al. does not teach hydrogel in the composition comprising a mixture of gentamicin (40 mg/mL, antibiotic), and MBs.
Piu et al. teaches treating otic disorders or condition associated with a microbial infection employing controlled release or extended sustained release antimicrobial agent compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel; 15 to 17 wt %; para [0364]) for delivering antimicrobial agents over a longer period of time. See abstract; para [0194]. Piu et al. teaches aqueous thermoreversible gel composition comprising micronized ciprofloxacin and poloxamer 407 (instant temperature-sensitive hydrogel as in instant claim 7; 15 to 17 wt %; para [0364]). See para [0003]; claim 1. It is taught that the controlled release antimicrobial agent formulations and compositions to locally treat targeted auris structures of pediatric patients, avoids side effects as a result of systemic administration of the antimicrobial agent formulations and compositions, and clinical studies have shown the benefit of having sustained exposure of drug to the perilymph of the cochlea, for example with improved clinical efficacy of sudden hearing loss when the therapeutic agent is given on multiple occasions. Thus, by providing a controlled release antimicrobial agent formulation or composition to treat otic disorders, a sustained, and/or extended source of antimicrobial agent is provided to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment. See para [0044].
It would have been obvious to a person of ordinary skill in the art to employ a temperature-sensitive hydrogel such as poloxamer 407 in the composition comprising gentamicin (40 mg/mL, antibiotic), and albumin-shelled microbubbles (MBs) containing perfluorocarbon gas to obtain controlled release or extended release dispersion of the gentamicin (antibiotic) because Piu et al. teaches treating otic disorders or condition associated with a microbial infection employing controlled release or extended sustained release antimicrobial agent aqueous thermoreversible gel compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel; 15 to 17 wt %; para [0364]) for delivering antimicrobial agents over a longer period of time; and Piu et al. teaches that by employing a controlled release antimicrobial agent aqueous thermoreversible gel composition comprising poloxamer 407 (hydrogel), a sustained, and/or extended source of antimicrobial agent is provided to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment i.e teaches advantage of using controlled release antimicrobial agent aqueous thermoreversible gel formulation or composition comprising hydrogel poloxamer 407. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to employ a temperature-sensitive hydrogel comprising poloxamer 407 in the composition comprising gentamicin (40 mg/mL, antibiotic), and albumin-shelled microbubbles (MBs) containing perfluorocarbon gas with reasonable expectation of success of obtaining a dispersion for treating otic disorder with a sustained, and/or extended source delivery of antimicrobial agent to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment.
It would have been obvious to optimize parameters such as amount of temperature-sensitive hydrogel as in instant claim 3. Further, Piu et al. teaches that the compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel) can be employed in an amount of 15 to 17 wt %.  
It would have been obvious to optimize parameters such as content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition as in instant claim 3. 
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition as in instant claim 3 employed in the compositions, since the optimization of effective amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Combination of references render obvious instant composition and optimizing the amount of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition; and thus the property of such a composition will also be rendered obvious by the prior art teachings, since the property cavitation effect as in instant claims 1 is inseparable from the composition; and the composition will have the viscosity for cavitation effect . Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Further, Liao et al. teaches that ultrasound-induced microbubble (USMB) cavitation is widely used to promote drug delivery and the microbubbles taught therein have cavitation effect.
Combination of references renders obvious instant composition and optimizing the amount of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition; and thus the property of such a composition will also be rendered obvious by the prior art teachings, since the properties, namely viscosity and cavitation effect as in instant claim 2, are inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

2) Claim(s) 1-2, 3-5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20150056273, PTO-892), in view of Piu et al. (US 20170027930, PTO-1449).
Liao et al. discloses an external use microbubble ultrasound contrast agent, comprising: a medium, wherein the medium is in a form of an aqueous solution or a gel form; and a plurality of microbubbles dispersed in the medium, wherein a concentration of the microbubbles ranges from 4 x 108 to 2 x 1010 particles/ml. See claims; para [0007]. It is taught the microbubbles material is albumin (protein shell) and octafluoropropane (inert gas) is present inside the microbubble (inert gas core). See claims 16-18, 22; para [0008]. It is taught that the medium can be agar gel, an aloe gel, a topical gel. See para [0008]. The particle size of the microbubbles ranges from 0.5 to 3.7 µM (meets instant claim 4). See para [0012]. The microbubble ultrasound contrast agent further comprises a chemical or small molecule or drug. See claim 7; paras [0013]-[0014]; para [0071]. It is taught that the external use microbubbles ultrasound contrast agent therein can enhance the absorption efficacy of chemicals or small molecules that are mixed separately or in combination. See para [0058]. It is taught that ultrasound used together with the microbubble ultrasound contrast agent can enhance the drug delivery efficiency of drug such as gentamycin (antibiotic). See para [0103]. Liao et al. teaches a composition comprising saline solution of albumin-shell microbubbles filled with octafluoropropane (inert gas) (para [0064], Component A) to the concentration of 1 x 109 to 2 x 109 particles/ml, mixed with drugs such as gentamycin in a medium such as an aqueous solution an emulsion or a gel (see para [0065]-[0067]. It is taught that the microbubble contract agents are used for inner ear treatment. See paras [0052]-[0053], para [0099], paras [0103]-[0105].
Liao et al. teaches a composition comprising a saline solution of albumin-shell microbubbles filled with octafluoropropane (inert gas) (see para [0064], Component A) mixed with isotonic solution of agar gel (agar gel in water forms hydrogel; agar gel is a thermally gelling polymer), aloe gel or topical gel (see paras [0068]-[0070]; Component D) and mixed with drugs such as gentamycin, glucocorticoid (instant drugs as in claim 5) in a medium such as an aqueous solution an emulsion or a gel (see para [0071]-[0072]. See paras [0062]- [0068]-[0071].
Liao et al. does not explicitly teach employment of a temperature-sensitive hydrogel such as agar gel in the aqueous composition comprising a plurality of albumin-shell microbubbles filled with octafluoropropane (inert gas) and a drug such as gentamycin, glucocorticoid i.e does not provide an example.
Liao et al. does not teach employment of hydrogel comprising a poloxamer in the aqueous composition comprising a plurality of albumin-shell microbubbles filled with octafluoropropane (inert gas) and a drug such as gentamycin, glucocorticoid.
Piu et al. teaches treating otic disorders or condition associated with a microbial infection employing controlled release or extended sustained release antimicrobial agent compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel as in instant claim 7; 15 to 17 wt %; para [0364]) for delivering antimicrobial agents over a longer period of time. See abstract; para [0194]. Piu et al. teaches aqueous thermoreversible gel composition comprising micronized ciprofloxacin and poloxamer 407 (instant temperature-sensitive hydrogel; 15 to 17 wt %; para [0364]). See para [0003]; claim 1. It is taught that the controlled release antimicrobial agent formulations and compositions to locally treat targeted auris structures of pediatric patients, avoids side effects as a result of systemic administration of the antimicrobial agent formulations and compositions, and clinical studies have shown the benefit of having sustained exposure of drug to the perilymph of the cochlea, for example with improved clinical efficacy of sudden hearing loss when the therapeutic agent is given on multiple occasions. Thus, by providing a controlled release antimicrobial agent formulation or composition to treat otic disorders, a sustained, and/or extended source of antimicrobial agent is provided to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment. See para [0044].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a temperature-sensitive hydrogel such as agar gel in the aqueous composition comprising a plurality of albumin-shell microbubbles filled with octafluoropropane (inert gas) and a drug such as gentamycin (antibiotic) because 1) Liao et al. discloses an external use microbubble ultrasound contrast agent, comprising: a medium, wherein the medium is in a form of an aqueous solution or a gel form; and a plurality of microbubbles dispersed in the medium, and 2) Liao et al. teaches that agar gel (agar gel in water forms hydrogel; agar gel is a thermally gelling polymer), aloe gel or topical gel can be used as the medium.
It would have been obvious to a person of ordinary skill in the art to employ a temperature-sensitive hydrogel such as poloxamer 407 in the aqueous composition comprising a plurality of albumin-shell microbubbles filled with octafluoropropane (inert gas) and a drug such as such as gentamycin (antibiotic) because 1) Liao et al. discloses an external use microbubble ultrasound contrast agent, comprising: a medium, wherein the medium is in a form of an aqueous solution or a gel form; and a plurality of microbubbles dispersed in the medium; It is taught that the microbubble contract agent are used for inner ear treatment; and 2) Piu et al. teaches treating otic disorders or condition associated with a microbial infection employing controlled release or extended sustained release antimicrobial agent aqueous thermoreversible gel compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel; 15 to 17 wt %; para [0364]) for delivering antimicrobial agents over a longer period of time; and Piu et al. teaches that by employing a controlled release antimicrobial agent aqueous thermoreversible gel composition comprising poloxamer 407 (hydrogel), a sustained, and/or extended source of antimicrobial agent is provided to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment i.e teaches advantage of using controlled release antimicrobial agent aqueous thermoreversible gel formulation or composition comprising hydrogel poloxamer 407. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to employ a temperature-sensitive hydrogel comprising poloxamer 407 in the aqueous composition comprising a plurality of albumin-shell microbubbles filled with octafluoropropane (inert gas) and a drug such as gentamycin (antibiotic) with reasonable expectation of success of obtaining a dispersion for treating otic disorder with a sustained, and/or extended source delivery of antimicrobial agent to the individual or patient suffering from an otic disorder, reducing or eliminating variability in treatment.
It would have been obvious to optimize parameters such as amount of temperature-sensitive hydrogel as in instant claim 3. Further, Piu et al. teaches that the compositions comprising poloxamer 407 (instant temperature-sensitive hydrogel) can be employed in an amount of 15 to 17 wt %.  
It would have been obvious to optimize parameters such as content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition as in instant claim 3. 
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition as in instant claim 3 employed in the compositions, since the optimization of effective amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Combination of references render obvious instant composition and optimizing the amount of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition; and thus the property of such a composition will also be rendered obvious by the prior art teachings, since the property cavitation effect as in instant claims 1 is inseparable from the composition; and the composition will have the viscosity for cavitation effect . Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Further, Liao et al. teaches that ultrasound-induced microbubble (USMB) cavitation is widely used to promote drug delivery and the microbubbles taught therein have cavitation effect.
Combination of references renders obvious instant composition and optimizing the amount of temperature-sensitive hydrogel as in instant claim 3, content of microbubbles, and an amount of plurality of microbubbles in the drug delivery composition; and thus the property of such a composition will also be rendered obvious by the prior art teachings, since the properties, namely viscosity and cavitation effect as in instant claim 2, are inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 


Note: The reference Ming-Wei Li, "Ultrasound mediated microbubble smart gel cavitation for inner ear drug delivery", Thesis submitted to the Graduate Institute of Mechatronic Engineering, National Taipei University of Technology, Taiwan, R.O.C., July 2021, in the IDS filed on 07/19/2021 is not considered. Applicant has to provide an English Translation for Examiner to consider. Also, the date on the Abstract is July 2020, and in the IDS is 2021, Applicant needs to clarify which is the correct date.

Prior Art made of Record:
Cheng et al. Laryngoscope, 2018, microbubbles, dexamethasone delivery using ultrasound micorbubbles; 
US"20130041311"….hydrogel, MB;
US "9486405"…temp-senstitive hydrogel, and microparticles.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627